BRIAN P. MEEHAN of BERWYN, PENNSYLVANIA, who was admitted to the bar of this State in 1988, having been **81convicted following a plea of no contest *938in the Court of Common Pleas, First Judicial District of Pennsylvania to Statutory Sexual Assault: 11 years or older, in violation of 18 Pa.C.S. § 3122.1.(B); Corruption of Minors-Defendant Age 18 or Above, in violation of 18 Pa.C.S. § 6301(A)(1)(ii) ; and Promoting Prostitution-Own House of Prostitution/or/Business, in violation of 18 Pa.C.S. § 5902(B)(1) ; and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), BRIAN P. MEEHAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that BRIAN P. MEEHAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BRIAN P. MEEHAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.